Citation Nr: 1127214	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  10-31 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and a mood disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and a mood disorder. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder, claimed as a lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to November 1979. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

With respect to the Veteran's psychiatric claim, the issue, as characterized on the title page of this decision, has been framed to include the larger issue of whether new and material evidence has been presented to reopen the service connection claim for an acquired psychiatric disorder, to include PTSD, depression, and a mood disorder. 

When originally denied in a final RD decision of December 2006, the claim was characterized as entitlement to service connection for PTSD.  Recent case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the claim on appeal.

In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the Court clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

In this case, the Board is broadening the scope of the claim because the present claim turns upon essentially the same history, factual bases and diagnoses as were considered in the prior final rating decision -- that the Veteran experiences a chronic psychiatric disorder as a result of her active service.  As such, the threshold question of whether new and material evidence had been submitted must be addressed. 

The Board has additionally considered the recent case of Buie v. Shinseki, 24 Vet. App. 242 (2010), and finds that the Veteran's acquired psychiatric claim is correctly considered on a new and material basis, despite VA treatment records submitted within one year of the last final December 2006 rating decision.  Historically, the Veteran initially filed a claim of entitlement to service connection PTSD in October 2005.  In a December 2006 rating decision, the RO denied the Veteran's claim for PTSD essentially on the basis that not enough information was provided by the Veteran to substantiate her in-service alleged military sexual trauma.  In January 2007, within one year of the December 2006 rating decision, a VA treatment record was associated with the file which reiterates similar information regarding her alleged in-service assault that was already of record at the time of the December 2006 rating decision.  

The Court in Buie v. Shinseki,  vacated and remanded an earlier effective date claim because the Board did not discuss the application of § 3.156(b) in its decision, but instead focused on the question of whether statements submitted within the appeal period following a rating decision satisfied 38 C.F.R. § 20.201 and were Notices of Disagreement. Buie, Vet. App. at 252.  Essentially, the Court indicated that, because the statements were submitted within one year of the corresponding regional office decision, the Board should have considered whether the statements included the submission of new and material evidence.  Id.  

Here, the Board finds that the evidence submitted within one year of the December 2006 rating decision while "new" is not "material' to the Veteran's claim filed in October 2005.  Therefore, as she did not appeal the December 2006 rating decision, but rather filed a new claim in June 2008, the December 2006 rating decision became final and the issue before the Board is initially whether new and material evidence has been presented to reopen her claim.  See Buie, Vet. App. at 252 ("The Federal Circuit went on to hold that a regional office decision becomes final 'only after the period for appeal has run,' and that '[a]ny interim submissions before finality must be considered by the VA as part of the original claim.'")

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in December 2006, the RO denied the Veteran's claim for service connection for PTSD, based on the finding that not enough information was provided by the Veteran to substantiate her in-service alleged military sexual trauma; the Veteran did not appeal the December 2006 decision within one year of being notified.

2.  Evidence received since the December 2006 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for PTSD.

3.  In a decision dated in December 2006, the RO denied the Veteran's claim for service connection for a low back disorder (claimed as a lumbosacral strain) based on the finding that there was no relationship between her diagnosed lumbar strain and her active service or any incident related thereto; the Veteran did not appeal the December 2006 decision within one year of being notified.

4.  The evidence received since the December 2006 RO decision, when viewed by itself or in the context of the entire record, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disorder, claimed as a lumbosacral strain.


CONCLUSIONS OF LAW

1.  The December 2006 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  The December 2006 rating decision, which denied the Veteran's claim of entitlement to service connection for a low back disorder, claimed as a lumbosacral strain, is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

4.  The evidence received subsequent to the December 2006 RO decision is not new and material, and the requirements to reopen a claim of entitlement to service connection for a low back disorder (claimed as a lumbosacral strain) have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2010).


(CONTINUED NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

The Veteran's claim for service connection for an acquired psychiatric disorder is being reopened.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

With respect to his claim for a low back disorder, the notice letter provided to the Veteran in August 2008 included the criteria for reopening a previously denied claim and the criteria for establishing service connection.  Although the letter did not specifically inform the Veteran why her claim was previously denied, the Board finds that there is no prejudice to the Veteran in proceeding to adjudicate this claim.  

First, the reasons and basis for the previous denial of the Veteran's claim of service connection for a low back disorder were reiterated to the Veteran in the September 2008 rating decision on appeal.  She was clearly informed that her claim was denied in December 2006 because there was no evidence that her current disorder was related to military service.  The Veteran therefore could be expected to understand what was needed to support her claim.  She also demonstrated actual knowledge of what was needed to reopen her claim as reflected in her correspondence.  

Specifically, in her June 2008 claim she indicated that she had chronic back pain which began in September 1978.  Moreover, she described in a December 2008 statement that she had injured her back in service.  Additionally in her July 2010 substantive appeal, the Veteran asserted that her back disorder occurred and was caused by her service.  Moreover, her claim was re-adjudicated in a June 2010 statement of the case.  Based on the above, the failure of the RO to list the specific reason her back claim was previously denied in December 2006, in the VCAA notice, does not affect the essential fairness of the adjudication.  Consequently, the Board finds that adequate notice has been provided.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Service treatment, service personnel, and VA treatment records were obtained by the RO. Records from the Social Security Administration (SSA) were associated with the claims file as well.  The Veteran also submitted lay statements.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

The Board parenthetically notes that there are numerous SSA documents, physically located in the claims file after the June 2010 statement of the case (SOC) on this issue.  However, these documents were received in November 2009 and were considered by the June 2010 SOC.  

The Board has also considered that the June 2010 SOC indicates that the RO reviewed the Veteran's Virtual VA (VVA) records, and that the result of the review was negative for medical records pertinent to the Veteran's claim.  The Board has reviewed the Veteran's VVA file and comes to the same conclusion.  The Veteran's VVA file contains nothing more than 4 rating decisions and 3 notice letters.  The VVA file contains no medical records.  Therefore a Remand to obtain these records is not necessary.  

The Board acknowledges that a VA examination was not completed, during the pendency of this appeal, with respect to this claim.  However, the Board notes that VA need not conduct an examination with respect to the claim of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured. Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.) 
Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Acquired Psychiatric Disorder 

Historically, the Veteran initially filed a claim of entitlement to service connection for PTSD in October 2005.  The RO, in December 2006 denied the Veteran's claim for PTSD, in pertinent part, based on a finding that not enough information was provided by the Veteran to substantiate her in-service alleged military sexual trauma.  The Veteran did not appeal that decision within a year, and it became final. 38 C.F.R. § 20.1103.

The Veteran filed a claim of entitlement to service connection for PTSD June 2008.  In September 2008, the RO denied the Veteran's claim on the basis that new and material evidence had not been demonstrated.  She appealed. 

The Board finds that new and material evidence has been submitted since the last final rating decision.  The evidence of record at the time of the last final rating decision in December 2006 included service treatment records, personnel records, VA treatment records and statements of the Veteran.  The RO essentially determined that the Veteran had not provided enough information to substantiate her in-service alleged military sexual trauma.  

The evidence added to the record since the last final rating decision includes additional statements from the Veteran, VA treatment records, SSA records, and a corroborating statement from the Veteran's best friend and sister-in-law.  Significantly, the new evidence provides additional information regarding the in-service alleged military sexual trauma.

The Board finds that the evidence submitted since the December 2006 RO decision is new in that it was not associated with the claims folder prior to the December 2006 RO decision and material because it relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Therefore, her acquired psychiatric disorder claim will be reopened.

Low Back Disorder

Historically, the Veteran initially filed a claim of entitlement to service connection for a low back disorder in October 2005.  In a December 2006 rating decision, the RO denied the Veteran's claim for a low back disorder on the basis that there was no relationship between the disability which occurred in service and her current disorder.  The Veteran did not appeal that decision within a year, and it became final. 38 C.F.R. § 20.1103.

The Veteran filed a claim to reopen in June 2008.  In a September 2008 rating decision, the RO denied the Veteran's claim on the basis that new and material evidence had not been submitted.  She appealed. 

The Board finds that new and material evidence has not been submitted since the last final rating decision.  The evidence of record at the time of the last final rating decision in December 2006 consisted of service treatment records, VA treatment records, a November 2006 VA examination and lay statements.  While she was seen for complaints of lumbar strain in service, the RO determined that there was no evidence establishing a relationship between the Veteran's post-service diagnosis of lumbar strain and the lumbar strain that she was seen for in service.  Reference was made to the report of the November 2006 VA examination.   Specifically, the RO noted that the VA examiner had attributed the current low back problems to age rather than service, and that there was no evidence that the single occurrence of lumbar strain in service had resulted in a chronic disability. 

The evidence added to the record since the last final rating decision includes VA treatment records and SSA records documenting continued treatment for this disorder.  None of those records address the etiology of her back problems.  At best, the records only make reference to the Veteran giving a history of hurting her back in service, to include the assertion that the back injury was caused when she was assaulted.  However, crucially, no opinion was given that related that in-service injury to a current back condition.  Thus, while "new", the evidence is not material because it does establish a link between the Veteran's service and her current low back disorder.  

The new evidence provided since the last final rating decision additionally includes statements from the Veteran and her friends and family, asserting a relationship between her disorder and alleged in-service assault.  This evidence is essentially a repetition of the arguments proffered when her claim was previously considered.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  The Veteran continues to assert that her disorder had its onset during his active service, and is related to an alleged in-service sexual assault. 

The lay statements proffered by the Veteran and her friends and family cannot be considered material as to the crucial medical question presented, whether service caused the Veteran's low back disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2010).  Indeed, as noted, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay persons, such as the Veteran, are not competent to offer medical opinions and that such evidence does not provide a basis on which to reopen a claim for service connection.  In Routen v. Brown, 10 Vet. App. 183, 186 (1997), the Court noted '[l]ay assertions of medical causation . . . cannot suffice to reopen a claim under 38 U.S.C.A. 5108.'  The Board is clearly aware of the relaxed standard that has developed over the recent years with respect to accepting lay evidence in lieu of a medical opinion.  However, the Board is equally aware of no Court decision that has overruled the holding in Routen.

Finally, in a recent case, the Board notes that the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to an other missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Unlike Shade, the Board has not failed to properly apply 38 C.F.R. § 3.156(a) to the evidence presented in the current claim to reopen.  Here, as noted in detail above, the new evidence of record was not found to be material as it did not relate to an unestablished fact necessary to substantiate the claim.  Evidence previously of record failed to relate the Veteran's current low back disorder to her active service.  The newly submitted evidence of record, while showing current treatment for a low back disorder, still fails to show that the Veteran suffers from a current low back disorder related to her in-service complaints.  When considering newly submitted evidence in conjunction with the evidence previously of record, the Board has not required the Veteran to submit evidence as to each previously unproven element of his claim.  There was only one unproven element and that element remains to be proved.

Therefore, the Board concludes that the evidence received since the December 2006 RO decision, when viewed by itself or in the context of the entire record, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disorder, claimed as a lumbosacral strain.  As such, new and material evidence sufficient to reopen the Veteran's claim has not been received.  Therefore, her claim must be denied.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and a mood disorder has been received, to this extent, the appeal is granted.

New and material evidence not having been received, the Veteran's application to reopen a claim of entitlement to service connection for a low back disorder, claimed as a lumbosacral strain is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, depression, and a mood disorder, is based on allegations of personal assault in service.  Specifically, in an event akin to a "date rape", the Veteran asserts that another solider offered to give her a ride to the mess hall for lunch.  The indicated that they did not go to the mess hall, instead he drove her to another area where he sexually assaulted her.  See Statement dated December 2008. The Board notes that the Veteran has variously reported that her assailant as either a Sergeant or a Captain.  See Statements dated April and December 2008.

At a July 2009 VA treatment visit the Veteran indicated that the solider had driven her to a warehouse with the pretense of having to stop by to pick up some supplies.  She indicated that it was while in this deserted area that he had raped her.  She noted that when she was able to get free she had tried to jump from the truck, had slipped and injured her back.  The Veteran stated that she had received treatment for her back at the military hospital but fearful of retribution, she did not report the rape.  The Veteran stated that following the assault she was subject to this soldier's presence and his demeaning comments every day after the incident because he was in her unit.  She reported that she was fearful and felt demeaned, humiliated, and revictimized by this man.  

In a September 2008 evaluation completed in conjunction with her application for SSA disability benefits, the Veteran reported that she had gotten pregnant so that could leave the Army early. 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010). 

The Board notes that a recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  See 75 Fed. Reg. 39,843 - 39852 (July 13, 2010).  However, as the Veteran's alleged stressor is not related to hostile military or terrorist activity, these regulatory changes are not for application in this case.

The Board notes that the Veteran's service treatment records do not demonstrate treatment for, or complaints associated with psychiatric problems.  There is also no clear indication in the Veteran's personnel records that a personal assault occurred.  

The Veteran's uncorroborated testimony, with respect to her personal assault is not sufficient to verify the stressors set forth in this case.  The Board recognizes that the present case falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272 (1999).  In any event, the Board acknowledges that the relevant regulations stipulate that, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his or her account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2010).

Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 

Evidence of behavior changes following the claimed assault(s) is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

The Board has considered a statement provided by the Veteran's best friend and sister-in-law corroborating the Veteran's stressor.  In a December 2008 statement, the Veteran's friend stated that the Veteran had entered the military service in 1978.  She indicated that during that time she basically communicated with the Veteran on a daily basis, as they still do.  She recalled speaking to the Veteran in September 1979 and being told about the sexual assault that had occurred.  She noted that after the incident the Veteran had become so depressed it was even hard for her to communicate with the Veteran.  She stated that as years went by she would talk to her about the incident with crying beyond control.  The Veteran's friend indicated that the Veteran was no longer the same person.  

The Board has additionally considered a July 2009 VA treatment record from a clinical psychologist who had treated the Veteran in individual and group psychotherapy since November 2008.  In this treatment note, the Veteran's treating clinical psychologist indicated that the Veteran's level of functioning on all spheres had been compromised by the sexual assault she experienced while serving in the US Army.  The Board finds the VA treating practitioner's statement is an "indication" that her disorder may be associated with service, but that there is insufficient competent evidence on file for the VA to make a decision on the claim.  

Based on the foregoing, the Veteran should be scheduled for a VA psychiatric examination by a medical professional with appropriate expertise to determine the likelihood that the alleged personal assault during service occurred, and if so, whether any current acquired psychiatric disorder is related to a personal assault incurred in service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination.  Following an examination of the Veteran, review of the relevant service records and other evidence in the claims file, the psychiatrist is asked to opine whether it is at least as likely as not (a 50 percent probability of greater) that the Veteran's claimed in-service personal assault occurred.  

If the psychiatrist is of the opinion that a personal assault occurred, the psychiatrist should then state whether the Veteran has PTSD, or any other acquired psychiatric disorder, as a result of such assault in service.

If the examiner determines that there is inadequate evidence to support the occurrence of the in-service personal assault or determines that the clinical evidence does not support a diagnosis of PTSD or psychiatric disorder due to the assault, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's service, including any incident of service.  

The claims file must be made available to and reviewed by the examiner.  The psychiatrist must provide a complete rationale for all opinions offered.  In this regard, the examiner should note 1) the Veteran's alleged service stressor, which is found in written statements; 2) service treatment and personnel records; and 3) medical reports and statements of record.  The examiner must also discuss the July 2009 VA clinical psychologist's opinion.

A complete rationale should be provided for all requested opinions.  If the psychiatrist finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

2.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


